 
[image01.jpg]
       
25 Harbor Park Drive
Port Washington, NY 11050
 
(516) 484-5400 Main
516.801.9780 Fax
www.pall.com



 
May 12, 2015


Mr. Lawrence D. Kingsley
5 Pine Island Road
Rye, New York 10580


Dear Larry,


As you know, Pall Corporation (the “Company”) entered into a letter agreement
with you dated August 3, 2011 (the “Letter Agreement”) concerning the terms and
conditions of your employment. As contemplated by Paragraphs 7 and 8.B of the
Letter Agreement, and in consideration of your continued employment by the
Company, the payments and benefits that may be provided to you under Paragraph 7
of the Letter Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and you intend to
amend the Letter Agreement to specify your obligations relating to
confidentiality, non-competition and non-solicitation.


Accordingly, effective as of May 12, 2015, your Letter Agreement is amended to
delete the last sentence of Paragraph 7 and to add a new Paragraph 9, as
follows:
 
9. Restrictive Covenants.
 
A. Non-Competition.  During your employment and for one year following your
termination of employment with the Company for any reason, (the “Restrictive
Covenant Period”), you will not, without the written permission of the Company,
be or become an officer, owner, partner, employee, agent, representative or
manager of or to, any business that is competitive with the business of the
Company or any of its subsidiaries (the “Competitors”); provided, however, that
nothing herein shall prevent you from (a) acquiring a passive interest of less
than 5% in any business or (b) becoming employed or otherwise rendering services
to an entity that owns a Competitor so long as (x) the Competitor represents
less than 25% of the gross revenues of the consolidated group including such
entity and (y) you are not actively involved in managing or assisting the
Competitor.
 
B. Non-Disparagement.  While employed by the Company, and during the Restrictive
Covenant Period, you will not make any disparaging or untruthful remarks
concerning the Company or any of its subsidiaries, or their officers, directors,
employees or agents, whether acting in their individual or representative
capacities. You will not be deemed to have breached your obligations under the
foregoing sentence if during your employment with the Company you criticizes the
job performance of employees who report to you, or make remarks which you
believe to be truthful about any Company employee as part of performing your
duties hereunder, as part of such employees’ performance reviews and
evaluations, provided such remarks are made in the ordinary course of business,
not malicious or unfounded, are not publicly made or widely disseminated and are
not in violation of your obligations to comply with laws, regulations and
Company policies and procedures. Additionally, in the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena or similar process) to disclose during the
Restrictive Covenant Period any information that may be disparaging, you will
comply with such requests, provided that you will give the Company prompt notice
of any such request so that the Company may seek an appropriate protective
order, and provided that you will comply with the terms of any protective order
so obtained.
                         
 
 

--------------------------------------------------------------------------------

 
                  
[image01.jpg]
           
            
Similarly, during the Restrictive Covenant Period, the Company will not make any
disparaging or untruthful remarks concerning you, except that the Company will
not be deemed to have breached its obligations hereunder: (a) if during your
employment with the Company, any Company director, employee, agent or
representative criticizes your job performance as part of performance reviews
and evaluations or in response to questions from members of management, the
board of directors or Company advisors, provided such remarks are made in the
ordinary course of business, not malicious or unfounded, are not publicly made
or widely disseminated and are not in violation of laws, regulations and Company
policies and procedures, or (b) in the event that the Company is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena or similar process) to disclose during the Restrictive
Covenant Period any information that may be disparaging, the Company complies
with such requests, provided that the Company will give you prompt notice of any
such request so that you may seek an appropriate protective order, and provided
that the Company will comply with the terms of any protective order so obtained.
 
C. Non-Solicitation of Employees or Customers.  While employed by the Company,
and during the Restrictive Covenant Period, you will not directly or indirectly,
whether on your behalf or on behalf of any other person or entity, (i) interfere
with or attempt to interfere with the relationship between the Company and any
person who is, or was during the twelve (12) month period immediately preceding
your termination of employment with the Company, an employee, officer,
representative, author, contributor or agent of the Company (the “Covered
Employees”), or solicit, induce or attempt to solicit or induce any Covered
Employee to leave the employ or service of the Company or violate the terms of
their respective contracts, or any employment arrangements, with the Company,
(ii) solicit, contact, retain, employ, induce, recruit or attempt to recruit any
client, customer, consultant, independent contractor, referral source or agent
of the Company (a “Contact”) who was a Contact at any time during the twelve
(12) month period immediately preceding your termination of employment with the
Company to become a Contact of any business that is competitive with any
business of the Company or any of its subsidiaries or (iii) solicit, contact,
encourage or induce any client or customer of the Company for the purpose of
diverting or attempting to divert from the Company any business, to do business
with any of said clients or customers which is competitive with the Company’s
business, to harm the Company’s relationship with any of said clients or
customers or to cause any of said clients or customers not to do or otherwise
reduce business with the Company.
 
D. Inventions and Patents.  All inventions, ideas, concepts, processes,
discoveries, improvements and trademarks (hereinafter collectively referred to
as intangible rights), whether patentable or registrable or not, which are
conceived, made, invented or suggested either by you alone or by you in
collaboration with others during your employment with the Company, and whether
or not during regular working hours, will be disclosed to the Company and will
be the sole and exclusive property of the Company. If the Company deems that any
of such intangible rights are patentable or otherwise registrable under any
federal, state or foreign law, you will execute, at the expense of the Company,
all documents and do all things necessary or proper to obtain patents and/or
registrations and to vest the Company with full title thereto.
 
E. Trade Secrets and Confidential Information.  You will not, either directly or
indirectly, except as required in the course of employment by the Company,
disclose or use at any time, whether during or subsequent to your employment
with the Company, any information of a proprietary nature owned by the Company,
including but not limited to, records, data, formulae, documents,
specifications, inventions, processes, methods and intangible rights which are
acquired by you in the performance of your duties for the Company and which are
of a confidential information or trade-secret nature. All records, files,
drawings, documents, equipment and the like, relating to the Company’s business,
which you prepare, use, construct or observe, will be and remain the Company’s
sole property. Upon the separation from service of your employment or at any
time prior to such termination, upon request by the Company, you will return to
the possession of the Company any materials or copies thereof involving any
confidential information or trade secrets and will not take any material or
copies thereof from the possession of the Company.
        
 
2

--------------------------------------------------------------------------------

 
             
[image01.jpg]
         
             
F. Company’s Right to Injunctive Relief.  You acknowledge that your services to
the Company are of a unique character, which gives them a peculiar value to the
Company, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, and that therefore, in addition to any other remedy
which the Company may have at law or in equity, the Company will be entitled to
injunctive relief for your breach of this Letter Agreement. The Company and you
also acknowledge and agree that, if, in any judicial proceeding, a court deems
any of the restrictive covenants in Subparagraphs A or C of this Paragraph 9
invalid, illegal or unenforceable because its scope is considered excessive,
such restrictive covenant will be modified so that the scope of the restrictive
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable, and if any such restrictive covenant (or
portion thereof) is deemed invalid, illegal or unenforceable in any
jurisdiction, as to that jurisdiction such restrictive covenant (or portion
thereof) will be ineffective to the extent of such invalidity, illegality or
enforceability, without affecting in any way the remaining restrictive covenants
(or portion thereof) in such jurisdiction or rendering that or any other
restrictive covenant (or portion thereof) invalid, illegal, or unenforceable in
any other jurisdiction. The parties hereto intend that the validity and
enforceability of any provision of this Letter Agreement will not affect or
render invalid any other provision of this Letter Agreement.
 
G. Extension of Restrictive Covenant Period.  In addition to the remedies the
Company may seek and obtain pursuant to Subparagraph F above, the Restrictive
Covenant Period will be extended by any and all periods during which you are
found by a court to have been in violation of any of the covenants contained in
Subparagraphs A or C of this Paragraph 9, and by any period of time required for
enforcing such covenants.
                 
Except as specifically amended in this letter, the Letter Agreement will
continue in full force and effect.
                 

Very truly yours,           /s/ Ronald L. Hoffman   Ronald L. Hoffman   Lead
Director and Chair of the Executive Committee of the Board of Directors of Pall
Corporation         ACCEPTED AND AGREED:         /s/ Lawrence Kingsley  
Lawrence D. Kingsley   Date: May 12, 2015      

 
 
 
 
 
 
3

--------------------------------------------------------------------------------